DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-12 are rejected under 35 US.C. 102(a)(1) as being anticipated by Deaton et al. (US 4,192,082). 
 
Regarding claims 1 and 10, Deaton discloses an electronic warfare simulation system comprising a wave generator which generates a virtual electromagnetic wave based on a plurality of threat models. See col. 4: 1-14 and col. 6: 1-8. 

Deaton discloses an EW engagement unit that simulates engagement with the wave according to a preset scenario. See col. 5: 14-33.

Deaton discloses an EW simulation unit that performs direction finding using the wave based on positions of a plurality of antennas mounted on the aircraft to output results. See col. 7: 64 – col. 8: 8, and col. 9: 44-58.

Regarding claim 2, Deaton discloses wherein the elevation and azimuth must be determined based on the position of the aircraft. See col. 8: 11-13.

Regarding claims 3-4 and 11-12, Deaton discloses direction finding on a plurality of candidates wherein the student must find the proper candidate (col. 4: 1-14), and wherein the signals can be placed relative to the antennas as desired by the instructor (col. 5: 14-33). 

Allowable Subject Matter
Claims 8-9 and 13-15 are considered allowable as the prior art does not teach of the claimed configuration including the meshes as claimed. 

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715